 

Your Internet Defender Inc. 8-K [yidi-8k_063014.htm]

 

Exhibit 10.05

 

Debt Settlement Agreement

 



To: Your Internet Defender Inc.   20 East Sunrise Highway, Suite 202   Valley
Stream, NY 11581

 

 

1. Yitz Grossman provided consulting services to Your Internet Defender
(“YIDI”), and there is currently a total outstanding balance of Two Hundred
Twenty-eight Thousand Dollars ($228,000.00) that is owed to Yitz Grossman by
YIDI (“Total Outstanding Amount”).     2. Yitz Grossman wishes to settle the
Total Outstanding Amount owed to him through this debt settlement agreement with
YIDI, entered into on July 1, 2014, for a total settlement payment of Forty
Thousand and One Hundred Eight Dollars and Fourteen Cents ($40,108.14) by YIDI
to Yitz Grossman (“Debt Settlement Agreement”).     3. Yitz Grossman and YIDI
confirm that the remaining balance of the Total Outstanding Amount, One Hundred
Eighty-Seven Thousand Eight Hundred Ninety-One and 86/100 Dollars ($187,891.86)
owed to Yitz Grossman, will be forgiven pursuant to this Debt Settlement
Agreement.     4. This Debt Settlement Agreement shall be construed as to both
validity and performance and enforced in accordance with and governed by the
laws of the State of Nevada, without giving effect to the conflicts of law
principles thereof.     5. This Debt Settlement Agreement may not be modified or
changed except by an instrument or instruments in writing executed by the
parties hereto.



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of July 2, 2014. 



      By:

/s/ Yitz Grossman

  Name: Yitz Grossman  



 



Your Internet Defender Inc.         By:

/s/ Leah Hein

  Name: Leah Hein   Title: Chief Executive Officer  





 

 



 

 